DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/14/21 have been fully considered and they are persuasive in-part and not persuasive in-part. 
As to the 112(a) rejection, the arguments are not persuasive.
The composition in the current claims has a certain diffraction pattern that is apparently derived from the use of a particular SDA: Trimethyl (Cyclohexylmethyl ammonium cation) with a CAS Registry number of 30833-81-9.  This SDA is not well known.  However, it is unclear if whether other SDA compounds would be effective to make this similar diffraction pattern or none at all and what ratio and combination of them would create this pattern.  Generally, the scope of what the claims describe is largely unclear as described in the 112 (a) below.  

As to the 112 (b) rejection, the arguments as persuasive and therefore that part of the rejection is withdrawn.
Pg. 6-middle to pg. 7 of the remarks submitted by Applicant argue the following:
The Examiner has pointed to paras. 9, 12-14, 30, 65, and 68 in Davis for the disclosure and teaching and further stated that “it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same process, used the same way, would produce the same composition.” (Office Action, pages 12-13).

Applicant respectfully disagrees. Davis is directed to a process for preparing CHA-type molecular sieves using a colloidal aluminosilicate composition containing one or more SDAs. Its goal was to use lesser amount of the SDA as compared to known preparation methods. ([0001] and [0006]). Thus, Davis was not focused on synthesizing a new zeolite with CHA-type framework, instead, it was focused on improved syntheses with less SDAs.


This is respectfully unpersuasive.
	Although the ratio of SDA/Silica in Davis is somewhat smaller than used in this application.  The table at para. 12 in the Davis reference describes a slightly overlapping range of 0.001 to 0.06 and 0.02 to 0.06, which overlaps the range used in this application of 0.05-1.

Next, pg. 7, para. 1 of the remarks submitted by Applicant argue the following:

Regarding the possible one or more SDAs, [0024] in Davis has listed a laundry list of candidates, with at least thousands of possibilities. Although Examples 6 and 7 in Davis mention trimethylcyclohexylammonium cations, it was used as a dual template with N, N, N-trimethyl-l-adamantammonium, which is a different process as used in the present invention. And Examples 1-4 in Davis only uses N, N, A-trimethyl-1 -adamantammonium, which already provided good yields. Thus, there is no motivation or reason for one skilled in the art to modify the process in Davis.

Similar to other prior art, the zeolites synthesized in Davis were SSZ-13 type, which are different from JMZ-1 of the present application.

This is respectfully not agreed.  Davis does describe a large number of SDAs useable in their material to include trimethylcyclohexyl ammonium cations.  Since the process of Davis describe use of “one or more SDAs” (see above, para. 24 of reference), it was contemplated by the reference that just one of these SDAs could be employed for use in their process of making the sieve. As to the examples of Davis, these are respectfully not limiting on the entire teaching of the reference.

Next, the remarks then argue the following on pg. 7:

For the Examiner’s convenience, similar to Table 8 of the as-filed specification, below please find a side by side comparison of JMZ-1 vs. SSZ-13 in Davis (both before calcination):


    PNG
    media_image1.png
    634
    943
    media_image1.png
    Greyscale


As demonstrated in Table 1 above, the structures of the two materials are different (differences are bolded).

This is respectfully unpersuasive.  Table 3 of Davis does show many similar peaks to this one shown in Table 1 above.  As to peak 13.15, although Table 3 of Davis did not show the presence of this peak, Fig. 1 of Davis, which is based on Example 4 does.  Furthermore, it also shows a peak around 13.91, which overlaps the allowable claimed range of 14 (as shown in Table 3 of Davis).  In other words, claim 1 of this application says that the peaks can be +/- 0.2.  Therefore 14.00 of Davis overlaps 13.91 of the peak found in Table 1 of JMZ-1.  
Similarly, the peak of 17.50 in JMZ-1 somewhat overlaps the peak at 17.76.  Given that these peaks are ranges, the exactly numbers actually cover a larger range.  Therefore the peak is not exactly at 17.50.  Nonetheless, this peak can also be found in Fig. 1 of Davis.  19.18 is a very small weak peak in JMZ-1.  This small peak can be found in Fig. 1 of Davis.  The same is true for the peak at 23.34.  The peak at 24.65 of JMZ-1 overlaps the range of 24.98 of SSZ-13 in Davis because although it is slightly outside the range of +/_ 0.2, as mentioned, these peaks cover a broad range and the exactly decimal place for where they peak is not exactly at that precise digit.  

Next, the remarks argue the following on pg. 8 to the top of pg. 9:
In addition, below please find a side by side comparison of JMZ-1C vs. SSZ-13 in Davis (after calcination) (Table 9 in the present application and Table 4 in Davis):

Table 2 Powder XRD characteristic lines for JMZ-1C compared to calcined SSZ-13 in Davis (Table 4 in Davis).



    PNG
    media_image2.png
    398
    792
    media_image2.png
    Greyscale

Thus, as shown in Tables 1 and 2 above, JMZ-1 and SSZ-13 have different structures both before and after calcinations. Therefore, Davis does not disclose or teach every limitation as required in claim 1. Accordingly, the Examiner has not established a prima facie case of obviousness of claim 1.

This position is respectfully contended.  The diffraction patterns between the two examples above also fall within the +/_ 0.2 allowable range described in the claim of this application.  It seems that the products of Davis and of JMZ-1C (above) are even  more closely matched after calcination.

On pg. 9 of the remarks, Applicant argued the same features as above (see pg. 9). However, as explained above, these arguments are respectfully not persuasive because the diffraction patterns of each material (JMZ-1C and of Davis’ SSZ-13) is the same when analyzed under the broader scope of the allowable -/+ 0.2 range provided.  Finally, as stated, these peaks generally are within a range and are not at a specific and exactly number along the x-axis in a diffraction analysis.

Lastly, on pg. 10, the remarks argue the following:
Even assuming, arguendo, that a prima facie case of obviousness had been established, which it has not, the unexpected superior results exhibited by the claimed invention are sufficient to rebut any prima facie case of obviousness.

Applicant would like to direct the Examiner’s attention to Figures 4-12 and Example 2 of the as-filed specification. More specifically, JMZ-1C have demonstrated better NOx and NH3 conversions under aged condition when compared with conventional CHA zeolites with similar SARs (pages 38-39).

These superior results are unexpected over Davis, as Davis does not disclose or teach such technical benefits. Applicant has provided evidences of unexpected superior results of the claimed invention. Therefore, Applicant respectfully requests that the Examiner consider the evidence of unexpected superior results presented in the as-filed specification, and that the rejection of currently pending claims 1-3, 6, 7, and 9 be withdrawn.

This position is respectfully dissented because Davis employs the same compounds to make the same materials.  Furthermore, the claims do not describe a JMZ-1C product as the arguments have argued but claim a CHA, which is what Davis’ material is.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for specific types of a zeolite comprising “CHA type framework a composition”, formed by specific type of components in specific weight ratios,  having a specific molar relationship:SiO2: (n) Y2O3, wherein Y = Al, wherein n being a specific value, does not reasonably provide enablement for any types of zeolite comprising “CHA type framework compositions” formed by any type of components in any weight ratios, having any molar relationship: SiO2:(n)Y2O3, where Y=Al, Fe, B or Ga and n=0 to 0.1, wherein a X-ray powder diffraction pattern before calcination removal of any type of templating agent contains at least the following diffraction peaks (in degrees 2 (±0.2) having the relative intensities shown in parenthesis) at: 9.55 (VS), 16.27 (VS), 20.99 (VS), 24.65 (M) and 31.22 (M), and a X-ray diffraction data after calcination removal of any type of a templating agent contains at least the following peaks (in degrees 2 having the relative intensities shown in parenthesis) at: 9.59 (VS), 13.03 (M), 16.21 (W), 17.99 (W), 20.83 (M-S), 23.31 (W), 25.24 (W), 26.22 (W), 30.98 (M-W) and 31.43 (W) ±0.2, where the relative intensity is based on the strongest line in the X-ray pattern which is assigned a value of 100 and (W) [weak] is less than 20; (M) [medium] is between 20 and 40; (S) [strong] is between 40 and 60; and (VS) [very strong] is greater than 60]. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all compounds within the scope of claims 1-7  can be used as claimed and whether claims 1-7 meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claims 1-7, it is believed that undue experimentation would be required because:
(a) The quantity of experimentation necessary is great since claims 1-7 read on any types of zeolite comprising “CHA type framework a composition”, formed by any type of components in any weight ratios, having any molar relationship: SiO2:(n)Y2O3, using specific types of Y2O3 wherein a X-ray powder diffraction pattern before calcination removal of any type of templating agent contains at least the following diffraction peaks (in degrees 2 (±0.2) having the relative intensities shown in parenthesis) at: 9.55 (VS), 16.27 (VS), 20.99 (VS), 24.65 (M) and 31.22 (M), and a X-ray diffraction data after calcination removal of any type of a templating agent contains at least the following peaks (in degrees 2 having the relative intensities shown in parenthesis) at: 9.59 (VS), 13.03 (M), 16.21 (W), 17.99 (W), 20.83 (M-S), 23.31 (W), 25.24 (W), 26.22 (W), 30.98 (M-W) and 31.43 (W) ±0.2, where the relative intensity is based on the strongest line in the X-ray pattern which is assigned a value of 100 and (W) [weak] is less than 20; (M) [medium] is between 20 and 40; (S) [strong] is between 40 and 60; and (VS) [very strong] is greater than 60].  	
(b) There is no direction or guidance presented for any types of zeolite comprising “CHA type framework a composition”, formed by any type of components in any weight ratios, having any molar relationship: SiO2:(n)Y2O3, using specific types of Y2O3, wherein a X-ray powder diffraction pattern before calcination removal of any type of templating agent contains at least the following diffraction peaks (in degrees 2 (±0.2) having the relative intensities shown in parenthesis) at: 9.55 (VS), 16.27 (VS), 20.99 (VS), 24.65 (M) and 31.22 (M), and a X-ray diffraction data after calcination removal of any type of a templating agent contains at least the following peaks (in degrees 2 having the relative intensities shown in parenthesis) at: 9.59 (VS), 13.03 (M), 16.21 (W), 17.99 (W), 20.83 (M-S), 23.31 (W), 25.24 (W), 26.22 (W), 30.98 (M-W) and 31.43 (W) ±0.2, where the relative intensity is based on the strongest line in the X-ray pattern which is assigned a value of 100 and (W) [weak] is less than 20; (M) [medium] is between 20 and 40; (S) [strong] is between 40 and 60; and (VS) [very strong] is greater than 60].  
	(c) There is an absence of working examples concerning any types of zeolite comprising “CHA type framework a composition”, formed by any type of components in any weight ratios, having any molar relationship: SiO2:(n)Y2O3, using specific types of Y2O3, wherein a X-ray powder diffraction pattern before calcination removal of any type of templating agent contains at least the following diffraction peaks (in degrees 2 (±0.2) having the relative intensities shown in parenthesis) at: 9.55 (VS), 16.27 (VS), 20.99 (VS), 24.65 (M) and 31.22 (M), and a X-ray diffraction data after calcination removal of any type of a templating agent contains at least the following peaks (in degrees 2 having the relative intensities shown in parenthesis) at: 9.59 (VS), 13.03 (M), 16.21 (W), 17.99 (W), 20.83 (M-S), 23.31 (W), 25.24 (W), 26.22 (W), 30.98 (M-W) and 31.43 (W) ±0.2, where the relative intensity is based on the strongest line in the X-ray pattern which is assigned a value of 100 and (W) [weak] is less than 20; (M) [medium] is between 20 and 40; (S) [strong] is between 40 and 60; and (VS) [very strong] is greater than 60], while the specification only discloses a few examples of a zeolite comprising “CHA type framework a composition”, formed by specific type of components in specific weight ratios,  having a specific molar relationship:SiO2: (n) Y2O3, wherein Y = Al, wherein n being a specific value.
	In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1-7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US Pub.: 2014/0147378).
The compositions of Claims 1-3, 6-7 describe the CHA sieve produced before calcination to remove the templating agent.
The composition of Claim 9 describes a CHA sieve after removal and therefore after calcination of the templating agent.
In both instances, the specification shows that their composition can be made from a mixture of water, a silica source, an alumina source, a base, an alkali metal cation and a SDA, particularly trimethyl (cyclohexyl methyl) ammonium cations in a ratio shown in their table

    PNG
    media_image3.png
    207
    746
    media_image3.png
    Greyscale

 (see PG Pub, para. 13).  
	As to Claims 1-3, 5, 6, 7 and 9, Davis describes a CHA-type molecular sieve (title) made by at least one cyclic nitrogen-containing cation SDA (abstract).  One example of this, provided by Davis is a trimethyl cyclohexylammonium cation (para. 65, 68).  In their process, the CHA-type sieve is made by combining a mixture of a silica-source and an alumina source (para. 9, “colloidal aluminosilicate”), an alkali source (para. 9, a source of an element from groups 1 and 2 of the periodic table), a hydroxide ion (para. 9) and water (para. 9).
	As to the ratios, Davis describes the ratio of SiO2/AlO3 as ranging from 10-300 (see table at para. 47), the ratio of the cyclic nitrogen directing agent, is described as “Q” (para. 14), M is the alkali (para. 13).  

    PNG
    media_image4.png
    200
    537
    media_image4.png
    Greyscale

(para. 30).
	The broad range, overlaps the range in this specification.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same process, used the same way, would produce the same composition.

	As to Claim 4, Davis shows that Y can be Al (para. 12, table).

Claims 11, 12, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis as applied to claim 9 above, and further in view of Mohanan (US Pub.: 2014/0112852).
Davis explains that their molecular sieve is calcinated and then ion-exchanged with any desired metal ions (para. 43).  Davis does not teach that these metals are transition metal or noble metals from 0.1 to 5 wt %.
	Mohanan describes an SCR catalyst made up of an 8-ring small pore sieve used for NOx reduction (abstract).  The reference explains that it is known that types of 8-ring pore zeolites includes CHA-type sieves (para. 3).  Further, the reference explains that metal-promoted zeolite catalysts include iron and copper promoted zeolite catalysts for use in SCR activity (para. 5).  Mohanan explains that that to produce this, copper may be exchanged against the alkali metal to form the Cu-modified chabazite sieve (para. 94).  As to the amount of Cu, Mohanan explains that Cu is in the sieve from 1 wt %-10wt % (para. 52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add Cu in an amount of 1-10 wt%, as taught by Mohanan for use with the CHA sieve of Davis because modifying a CHA-sieve with Cu in an amount of 1-10 wt % is effective for use in NOx reduction as an SCR-type catalyst.
As to Claim 12, Mohanan teaches that SCR catalyst can include binders (para. 33).

As to Claim 13, Mohanan describes that their catalyst may be washcoated on a honeycomb substrate (para. 23) and treats NOx-containing exhaust (para. 19) with an upstream reductant (para. 23).

As to Claim 14, In addition to the above, Mohanan teaches that a reductant injector is disposed upstream of a downstream SCR in the exhaust stream from the engine (para. 23).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

March 11, 2021